Case 1:09-cr-00043-REB Document 6 Filed 08/20/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Case No. 09-cr-00043-REB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

KAREN NIKOLYAN,

      Defendant.



                          MOTION TO DISMISS INDCTMENT


      The United States moves to dismiss the indictment in this matter on the ground

the defendant has been returned to the United States following his extradition from the

Republic of Georgia, and this case was not within the subject matter of the extradition

request made by the United States to the Republic of Georgia. Under the extradition

treaty between the United States and Georgia prosecution or punishment is limited to

offenses described in the extradition request.

      The government advises the court of the following:

      1.      The basis for the indictment in this matter is the defendant’s alleged failure

to appear for a sentencing hearing in United States v. Karen Nikolyan, 07-cr-00260-

WJM, United States District Court for the District of Colorado. In that case, the

defendant allegedly failed to appear for sentencing, which resulted in the issuance of an

arrest warrant. The Assistant United States Attorney responsible for the prosecution of
Case 1:09-cr-00043-REB Document 6 Filed 08/20/19 USDC Colorado Page 2 of 4




the defendant in both cases retired from the United States Department of Justice in or

about 2011.

       2.     In March 2019, the United States Attorney’s Office for the District of

Colorado (USAO) was advised by the Office of International Affairs of the Department of

Justice (OIA) that the defendant was located in the Republic of Georgia. The OIA

issued a request for a provisional arrest warrant to the Republic of Georgia based upon

the arrest warrant in 07-cr-00260. The existence of the warrant in this matter, 09-cr-

00043, was not known to OIA, most likely because it had not been entered into NCIC.

In March 2019, the defendant was arrested in the Republic of Georgia based upon the

issuance of a provisional arrest warrant by the Republic of Georgia.

       3.     OIA advised the USAO of the provisional arrest warrant and arrest. The

USAO, by undersigned counsel, prepared a formal extradition request based upon the

provisional arrest request of OIA. Undersigned counsel did not have actual knowledge

of the existence of the indictment in this matter at the time of the extradition request.

       3      “[A] person who has been brought within the jurisdiction of the court, by

virtue of proceedings under an extradition treaty, can only be tried for one of the

offenses described in that treaty, and for the offense with which he is charged in the

proceedings for his extradition, until a reasonable time and opportunity have been given

him, after his release or trial upon such charge, to return to the country from whose

asylum he had been forcibly taken under those proceedings.” United States v.

Rauscher, 119 U.S. 407, 430, 433, 7 S.Ct. 234, 248(1886).

       4.     Although the government cannot proceed with the prosecution of the
Case 1:09-cr-00043-REB Document 6 Filed 08/20/19 USDC Colorado Page 3 of 4




defendant while he is within the jurisdiction of the United States due to his extradition

from Georgia, the government arguably could proceed with his prosecution after he

completes his sentence in 07-cr-00260, and after he is returned to his home country.

However, the government sees little to be gained by prolonging the process.

       5.     Counsel for the defendant in 07-cr-00260 has expressed the defendant

does not object to the dismissal of the indictment.

       WHEREFORE, the government moves to dismiss the indictment in this matter in

under the above-noted treaty provisions and in the interest of justice.



                                          Respectfully submitted,
                                          JASON DUNN
                                          UNITED STATES ATTORNEY

                                          s/ Robert Brown
                                          ROBERT BROWN
                                          Assistant U.S. Attorney
                                          1801 California St, Suite 1600
                                          Denver, CO 80202
                                          Telephone: 303-454-0100
                                          E-mail: Robert.Brown5@usdoj.gov
Case 1:09-cr-00043-REB Document 6 Filed 08/20/19 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

         I certify that on this 20th day of August, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to all counsel of record in this case.

I further certify that I have sent the document to the non CM/ECF participant via United
States mail to the following participant:

                                   Harvy Steniberg
                              Springer & Steinberg, P.C.
                      1600 Broadway St, #1200 Denver, CO 80202


                                           By: s/ Glenda Galloway
                                             Legal Assistant
                                             United States Attorney=s Office
